 


110 HRES 1247 EH: Supporting the goals and ideals of 
U.S. House of Representatives
2008-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1247 
In the House of Representatives, U. S.,

June 18, 2008
 
RESOLUTION 
Supporting the goals and ideals of American Eagle Day, and celebrating the recovery and restoration of the American bald eagle, the national symbol of the United States. 
 
 
Whereas the bald eagle was designated as the national emblem of the United States on June 20, 1782, by our country’s Founding Fathers at the Second Continental Congress;  
Whereas the bald eagle is the central image used in the Great Seal of the United States and the seals of the President and Vice President;  
Whereas the image of the bald eagle is displayed in the official seal of many branches and departments of the Federal Government, including— 
(1)Congress;  
(2)the Supreme Court;  
(3)the Department of Defense;  
(4)the Department of the Treasury;  
(5)the Department of Justice;  
(6)the Department of State;  
(7)the Department of Commerce;  
(8)the Department of Homeland Security;  
(9)the Department of Veterans Affairs;  
(10)the Department of Labor;  
(11)the Department of Health and Human Services;  
(12)the Department of Energy;  
(13)the Department of Housing and Urban Development;  
(14)the Central Intelligence Agency; and  
(15)the United States Postal Service;  
Whereas the bald eagle is an inspiring symbol of the American spirit of freedom and democracy;  
Whereas the image, meaning, and symbolism of the bald eagle have played a significant role in American art, music, history, literature, architecture, and culture since the founding of our Nation;  
Whereas the bald eagle is featured prominently on United States stamps, currency, and coinage;  
Whereas the habitat of bald eagles exists only in North America;  
Whereas by 1963, the number of nesting pairs of bald eagles in the lower 48 States had dropped to about 417;  
Whereas the bald eagle was first listed as an endangered species in 1967 under the Endangered Species Preservation Act, the Federal law that preceded the Endangered Species Act of 1973;  
Whereas caring and concerned citizens of the United States in the private and public sectors banded together to save, and help ensure the protection of, bald eagles;  
Whereas in 1995, as a result of the efforts of those caring and concerned citizens, bald eagles were removed from the endangered species list and upgraded to the less imperiled threatened species status under the Endangered Species Act of 1973;  
Whereas by 2006, the number of bald eagles in the lower 48 States had increased to approximately 7,000 to 8,000 nesting pairs;  
Whereas the Secretary of the Interior removed the bald eagle from the Federal list of threatened species effective August 8, 2007;  
Whereas the bald eagle remains subject to the Migratory Bird Treaty Act and on May 28, 2008, the Secretary of the Interior issued regulations providing continued protection under the Act popularly known as the Bald and Golden Eagle Protection Act;  
Whereas bald eagles would have been permanently extinct if not for vigilant conservation efforts of concerned citizens and strict protection laws;  
Whereas the dramatic recovery of the bald eagle population is an endangered species success story and an inspirational example for other wildlife and natural resource conservation efforts around the world;  
Whereas the initial recovery of the bald eagle population was accomplished by the concerted efforts of numerous government agencies, corporations, organizations, and individuals; and  
Whereas the sustained recovery of the bald eagle populations will require the continuation of recovery, management, education, and public awareness programs, to ensure that the populations and habitat of bald eagles will remain healthy and secure for future generations: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of American Eagle Day; and  
(2)encourages— 
(A)educational entities, organizations, businesses, conservation groups, and government agencies with a shared interest in conserving endangered species to collaborate on education information for use in schools; and  
(B)the people of the United States to observe American Eagle Day with appropriate ceremonies and other activities.  
 
Lorraine C. Miller,Clerk.
